DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
 
Election/Restrictions
Claims 1-9 and 19-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-17 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/30/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 02/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. (9,642,736 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-9, 13-17 and 19-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 20, the art of record when considered alone or in combination neither anticipates nor renders obvious a rigid thermoplastic material having a top side and a bottom side opposite the top side, the thermoplastic material becoming malleable above a predetermined temperature and returning to a rigid state as the temperature dissipates; and an oxygen activated heater operatively attached in association with at least one of the top side or the bottom side of the thermoplastic material, the oxygen activated heater heating the thermoplastic material to  a temperature at least matching the predetermined temperature when activated as to claim 1 and a thermoplastic material having a top side and a bottom side opposite the top side; - an oxygen activated heater operatively attached in association with at , in combination with all other features recited in the claim.
Accordingly, a prima facie case of obviousness rejection cannot be established with respect to the claimed subject matter as set forth in claims 1-9 and 19-22 and rejoined claims 13-17.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786